                                                            1

                                                            2

                                                            3

                                                            4

                                                            5

                                                            6

                                                            7

                                                            8
                                                                                           UNITED STATES DISTRICT COURT
                                                            9
                                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                                           10
                                                                                         SAN FRANCISCO/OAKLAND DIVISION
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                BRENDA ROBINSON, on behalf of                    Case No. 3:20-CV-01033-VC
                 601 W. FIFTH STREET.SUITE 300




                                                           13   herself and others similarly situated,
AKERMAN LLP




                                                           14                          Plaintiffs,               The Hon.Vince Chhabria
                                                           15   v.                                               [PROPOSED] ORDER GRANTING
                                                           16   INSURANCE CARE DIRECT, INC.,                     JOINT STIPULATION TO
                                                                                                                 FURTHER EXTEND DEFENDANT
                                                           17                          Defendant,                INSURANCE CARE DIRECT,
                                                           18                                                    INC.’S TIME TO RESPOND TO
                                                                                                                 COMPLAINT
                                                           19

                                                           20                                                    Complaint Filed: February, 10, 2020
                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                              1                  CASE NO. 3:20-CV-01033-VC
                                                                        [PROPOSED] ORDER GRANTING JOINT STIPULATION TO FURTHER EXTEND DEFENDANT
                                                                                INSURANCE CARE DIRECT, INC.’S TIME TO RESPOND TO COMPLAINT
                                                                52419633;1
                                                            1                GOOD CAUSE APPEARING THEREFORE IN THE STIPULATION OF THE
                                                            2   PARTIES, IT IS HEREBY ORDERED that:
                                                            3                The deadline for Defendant INSURANCE CARE DIRECT, INC. to file its
                                                            4   response to the Complaint, Docket Entry No. 1 is extended from March 20, 2020, to
                                                            5   April 3, 2020.
                                                            6

                                                            7

                                                            8
                                                                 DATED:           March 30, 2020
                                                                                                        HONORABLE VINCE CHHABRIA
                                                            9                                           UNITED STATES DISTRICT COURT JUDGE
                                                           10

                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET.SUITE 300




                                                           13
AKERMAN LLP




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                              2                  CASE NO. 3:20-CV-01033-VC
                                                                        [PROPOSED] ORDER GRANTING JOINT STIPULATION TO FURTHER EXTEND DEFENDANT
                                                                                INSURANCE CARE DIRECT, INC.’S TIME TO RESPOND TO COMPLAINT
                                                                52419633;1
